DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 July 2020 and 04 January 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeilingold et al. (US 2018/0368197 A1), hereinafter Zeilingold, in view of Wang (US 2015/0205931 A1), further in view of Collin, JR. et al. (US 2014/0297310 A1), hereinafter Collins.

Claims 1, 9, and 16:
Zeilingold discloses:
(claims 1 and 9)  A gateway device for connecting a medical device to 
[0008] discloses a wireless medical device connecting to a health gateway, which as in [0024] can communicate information with a patient’s healthcare provider.
(claim 16)  A method for connecting a medical device to 
[0008] discloses a wireless medical device connecting to a health gateway, which as in [0024] can communicate information with a patient’s healthcare provider.
(claims 1 and 9)  a wireless radio to connect with a medical device positioned within a location of a patient;
[0029] and [0030], for example, discloses the health gateway including wireless access point (AP) functionality. [0023] provides a specific example of a medical device within a location of a patient connecting to the health gateway wireless radio.
(claims 1 and 9)  a processor; and
[0030], for example.
(claims 1 and 9)  memory encoding instructions which, when executed by the processor, cause the gateway device to:
[0112]
(claims 9 and 16)  display an interface listing medical devices available for connection with the gateway device;
[0074] and [0075] disclosing identifying a device for pairing and displaying a dialog box requesting input (i.e. a passcode) for pairing.
allow a caregiver to select the medical device for connection;
[0075] discloses providing input for pairing.
identify a type of the medical device;
[0091], for example, discloses identifying a device type.
associate the medical device with the patient;
[0028], for example, discloses associating a medical device with a patient (e.g. providing connection information, including access credentials, such as…patient name).
facilitate delivery of medical data from the medical device to 
[0029] discloses connectivity between wireless devices and the gateway, while [0021] and [0024], for example, disclose sending the medical data to a patient’s healthcare provider. 

While Zeilingold does disclose wireless medical devices communicating with a gateway device and provisioning the devices (e.g. [0028]), Zeilingold does not explicitly disclose “present a plurality of algorithms for configuring the medical device to the caregiver for selection.” However, Wang does disclose this limitation, specifically:
present a plurality of algorithms for configuring the medical device to the caregiver for selection; and
[0037] discloses selecting algorithms for use on a monitor, which as in [0033] is part of a controller, which as in [0030] is part of a hub device, which as in [0029] is connected to sensor devices. This is also disclosed in [0062]-[0063], specifically disclosing the selection by caregivers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Zeilingold with Wang.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeilingold in order to provide an “extension of monitoring into care areas that are currently unmonitored; improved healthcare workflow efficiency, safety and clinical outcome; patient mobility, comfort, and infection control; monitoring flexibility and scalability; and reduced overall monitoring costs” (Wang:  [0003]).

While Zeilingold does disclose wireless medical devices communicating with a gateway device and provisioning the devices (e.g. [0028]), Zeilingold does not explicitly disclose “an electronic medical record” and “present a plurality of data visualizations for visualizing the medical data captured by the medical device to the caregiver for selection.” However, Collins does disclose this limitation, specifically:
an electronic medical record
[0006], [0014], [0016], [0026], [0030], etc… disclose the information from medical devices being sent to an EMR.
present a plurality of data visualizations for visualizing the medical data captured by the medical device to the caregiver for selection.
[0018] discloses a user selecting data for display in dashboard(s), where the data being displayed is from patient care devices, such as in [0008].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Zeilingold with Collins.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeilingold in order to acquire “the key pieces of information automatically from the wide variety of medical equipment for data entry into the EMR system…” (Collins:  [0006]).

Claim 2:  Zeilingold in view of Wang further in view of Collins discloses the system of claim 1, as discussed above.
Zeilingold further discloses:
the memory encodes further instructions which, when executed by the processor, cause the gateway device to display an interface listing medical devices available for connection with the gateway device.
[0074] and [0075] disclosing identifying a device for pairing and displaying a dialog box requesting input (i.e. a passcode) for pairing.

Claims 3, 10, and 17:  Zeilingold in view of Wang further in view of Collins discloses the systems of claims 1 and 9, and the method of claim 16, as discussed above.

While Zeilingold does disclose wireless medical devices communicating with a gateway device and provisioning the devices (e.g. [0028]), Zeilingold does not explicitly disclose “cause the gateway device to display an algorithm provisioning section upon selection of one of the Wang does disclose this limitation, specifically:
the memory encodes further instructions which, when executed by the processor, cause the gateway device to display an algorithm provisioning section upon selection of one of the medical devices, the algorithm provisioning section showing the plurality of algorithms for configuring the medical device.
[0037] discloses selecting algorithms for use on a monitor, which as in [0033] is part of a controller, which as in [0030] is part of a hub device, which as in [0029] is connected to sensor devices. This is also disclosed in [0062]-[0063], specifically disclosing the selection by caregivers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Zeilingold with “cause the gateway device to display an algorithm provisioning section upon selection of one of the medical devices, the algorithm provisioning section showing the plurality of algorithms for configuring the medical device” as disclosed by Wang.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeilingold in order to provide an “extension of monitoring into care areas that are currently unmonitored; improved healthcare workflow efficiency, safety and clinical outcome; patient mobility, comfort, and infection control; monitoring flexibility and scalability; and reduced overall monitoring costs” (Wang:  [0003]).

Claims 4, 11, and 18:  Zeilingold in view of Wang further in view of Collins discloses the systems of claims 1 and 9, and the method of claim 16, as discussed above.

While Zeilingold does disclose wireless medical devices communicating with a gateway device and provisioning the devices (e.g. [0028]), Zeilingold does not explicitly disclose “cause the gateway device to display a data visualization section that shows the plurality of data visualizations.” However, Collins does disclose this limitation, specifically:
the memory encodes further instructions which, when executed by the processor, cause the gateway device to display a data visualization section that shows the plurality of data visualizations.
[0018] discloses a user selecting data for display in dashboard(s), where the data being displayed is from patient care devices, such as in [0008].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Zeilingold with “cause the gateway device to display a data visualization section that shows the plurality of data visualizations” as disclosed by Collins.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeilingold in order to acquire “the key pieces of information automatically from the wide variety of medical equipment for data entry into the EMR system…” (Collins:  [0006]).

Claims 5 and 12:  Zeilingold in view of Wang further in view of Collins discloses the systems of claims 1 and 9, as discussed above.

While Zeilingold does disclose wireless medical devices communicating with a gateway device and provisioning the devices (e.g. [0028]), Zeilingold does not explicitly disclose “the gateway device is a vital signs monitor.” However, Collins does disclose this limitation, specifically:
the gateway device is a vital signs monitor.
[0015], [0078], and [0150] disclose vital signs devices as coupled to the MDAs, which as in [0010] the MDAs act as gateway devices. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Zeilingold with “the gateway device is a vital signs monitor” as disclosed by Collins.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeilingold in order to acquire “the key pieces of information automatically from the wide variety of medical equipment for data entry into the EMR system…” (Collins:  [0006]).

Claim 6 and 13:  Zeilingold in view of Wang further in view of Collins discloses the systems of claims 1 and 9, as discussed above.

Zeilingold does disclose wireless medical devices communicating with a gateway device and provisioning the devices (e.g. [0028]), Zeilingold does not explicitly disclose “the gateway device is part of a real-time location system.” However, Collins does disclose this limitation, specifically:
the gateway device is part of a real-time location system.
[0042] and Figure 9 disclose the wall hub (i.e. gateway device) being part of a location system. This location tracking is further discussed in [0076], [0084], [0088], [0089], etc… [0090] implies a real-time system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method as disclosed by Zeilingold with “the gateway device is part of a real-time location system” as disclosed by Collins.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Zeilingold in order to “automatically associate the data received from various MDA’s with a particular hospital bed or patient” (Collins:  [0023]).

Claims 7, 14, and 19:  Zeilingold in view of Wang further in view of Collins discloses the systems of claims 1 and 9, and the method of claim 16, as discussed above.
Zeilingold further discloses 
the memory encodes further instructions which, when executed by the processor, cause the gateway device to automatically scan to identify the medical device.
[0022], for example, discloses automatic medical device identification.

Claims 8, 15, and 20:  Zeilingold in view of Wang further in view of Collins discloses the systems of claims 7 and 14, and the method of claim 19, as discussed above.
Zeilingold further discloses:
the memory encodes further instructions which, when executed by the processor, cause the gateway device to notify the caregiver of the medical device.
[0074] discloses displaying of a dialog box (i.e. notification) requesting input for pairing of the medical device to the health gateway.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188. The examiner can normally be reached Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626